CIBT EDUCATION GROUP INC. CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 CONSOLIDATED BALANCE SHEETS CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Deloitte & Touche LLP 2800 - 1055 Dunsmuir Street 4 Bentall Centre P.O. Box 49279 Vancouver BCV7X 1P4 Canada Tel: 604-669-4466 Fax: 604-685-0395 www.deloitte.ca November 29, 2011 Independent Auditor’s Report To the Shareholders of CIBT Education Group Inc. We have audited the accompanying consolidated financial statements of CIBT Education Group Inc., which comprise the consolidated balance sheets as at August 31, 2011 and 2010, and the consolidated statements of income (loss) and comprehensive income (loss), shareholders’ equity, and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of CIBT Education Group Inc. as at August 31, 2011 and 2010, and the results of its operations and its cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. /s/ Deloitte & Touche LLP Chartered Accountants Vancouver, British Columbia November 29, 2011 Amanda Downes Executive Assistant , Tax Deloitte & Touche LLP 1 CIBT EDUCATION GROUP INC. CONSOLIDATED BALANCE SHEETS August 31, August 31, ASSETS CURRENT Cash and cash equivalents $ $ Restricted cash - Accounts receivable (Note 4) Marketable securities (Note 5) - Prepaid expenses and other assets (Note 6) Inventory TOTAL CURRENT ASSETS DUE FROM RELATED PARTIES (Note 23) PROPERTYAND EQUIPMENT (Note 7) INTANGIBLE ASSETS (Note 8) GOODWILL (Note 9) DEFERRED OFFERING COSTS (Note 10) - FUTURE INCOME TAX ASSETS (Note 17) TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 11) $ $ Income taxes payable Deferred educational revenue Capital lease obligations – current portion (Note 12) Current portion of long-term debt (Note 12) Due to related parties (Note 23) TOTAL CURRENT LIABILITIES FUTURE INCOME TAX LIABILITIES (Note 17) - CAPITAL LEASE OBLIGATIONS (Note 12) LONG-TERM DEBT (Note 12) TOTAL LIABILITIES NON-CONTROLLING INTERESTS SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 13) CONTRIBUTED SURPLUS WARRANTS (Note 13) TREASURY SHARES HELD (Note 14) ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT ) ) RETAINED EARNINGS AND ACCUMULATED OTHER COMPREHENSIVE INCOME ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES, NON-CONTROLLING INTERESTS AND SHAREHOLDERS’ EQUITY $ $ COMMITMENTS (Note 18) SUBSEQUENT EVENTS (Note 25) Approved on behalf of the Board: “Toby Chu” “Troy Rice” Toby Chu, Chief Executive Officer &Director Troy Rice, Director The accompanying notes are an integral part of these consolidated financial statements 2 CIBT EDUCATION GROUP INC. CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME Year Ended August 31, Year Ended August 31, REVENUES Educational $ $ Design and advertising DIRECT COSTS Educational Design and advertising OTHER EXPENSES General and administrative (Note 21) Amortization of property, equipment and intangible assets Stock-based compensation Business development costs - ) INTEREST AND OTHER INCOME FOREIGN EXCHANGE (LOSS) GAIN, NET ) LOSS ON DISPOSAL OF ASSETS ) ) INTEREST ON LONG-TERM DEBT ) ) IMPAIRMENT OF MARKETABLE SECURITIES (Note 5) ) ) IMPAIRMENT OF LONG-LIVED ASSETS AND GOODWILL (Notes 7, 8 & 9) ) ) WRITE-OFF OF DEFERRED OFFERING COSTS (Note 10) ) ) RESTRUCTURING AND INTEGRATION COSTS (Note 16) - ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX RECOVERY (PROVISION) (Note 17) Current income tax recovery (provision) ) Future income tax recovery (LOSS) INCOME AFTER INCOME TAXES ) NON-CONTROLLING INTERESTS ) ) NET (LOSS) INCOME $ ) $ BASIC AND DILUTED (LOSS) EARNINGS PER COMMON SHARE $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted COMPREHENSIVE (LOSS) INCOME Net (loss) income $ ) $ Other comprehensive (loss) income Unrealized foreign exchange translation adjustments ) ) Reclassification of losses on available-for-sale financial assets included in income - Comprehensive (loss) income $ ) $ The accompanying notes are an integral part of these consolidated financial statements 3 CIBT EDUCATION GROUP INC. CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS Year Ended August 31, Year Ended August 31, ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, beginning of year $ ) $ ) Unrealized foreign exchange translation adjustments ) ) Reclassification of losses on available-for-sale financial assets included in income - Balance, end of year $ ) $ ) Components: Unrealized foreign exchange translation $ $ The accompanying notes are an integral part of these consolidated financial statements 4 CIBT EDUCATION GROUP INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Accumulated Share Capital Other Number of Dollar Contributed Treasury Comprehensive Total Common Shares Amount Warrants Surplus Shares Income (loss) Deficit Equity Balance, August 31, 2009 $ ) $ ) $ ) $ Stock-based compensation - Reclassification of agent’s warrants - - ) - Purchase of treasury shares - ) - - ) Treasury shares sold during the year - - - ) - ) Shares issued for private placement, net of issue costs of $206,270 - Shares issued for cash by exercise of options - ) - - - Warrants reclassified on expiry - - ) - Unrealized translation adjustments - ) - ) Reclassification of losses on available-for-sale financial assets to earnings - Net income for the year - Balance, August 31, 2010 $ ) $ ) $ ) $ Stock-based compensation - Warrants reclassified on expiry - - ) - Purchase of treasury shares - ) - - ) Unrealized translation adjustments - ) - ) Shares and warrants issued for private placement, net of issue costs of $10,050 - Fair value of agent’s warrants for private placement - ) - Net loss for the year - ) ) Balance, August 31, 2011 $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 5 CIBT EDUCATION GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended August 31, Year Ended August 31, CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net (loss) income $ ) $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets - stock-based compensation - amortization of deferred curriculum costs - - future income tax recovery ) ) - loss on disposal of assets, net - impairment of marketable securities - impairment of long-lived assets and goodwill - write-off of deferred offering costs - non-controlling interests - Advances from related parties ) - Net changes in non-cash working capital items (Note 22) ) ) NET CASH FROM (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of net assets of business entities, net of cash acquired (Note 3) ) ) Curriculum development costs ) ) Restricted cash ) - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares and warrants, net of issue costs Purchase of treasury shares ) ) Advances to related parties 19 Non-controlling interest draws ) ) Capital Lease obligation repayments ) ) Loan principal repayments ) ) Loan principal advances - Deferred offering costs ) ) NET CASH FROM (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS ) ) NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ CASH AND CASH EQUIVALENTS: Cash in bank $ $ Term deposits $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements 6 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION CIBT Education Group Inc. (the “Company”) is an educational management organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), KGIC Language College Corp. (“KGIC”) (refer to Note 3(a)), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC and KGIC in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These financial statements are expressed in Canadian dollars and have been prepared in accordance with Canadian generally accepted accounting principles. Use of estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant areas requiring the use of management estimates relate to the allowance for bad debts, valuation of property and equipment, intangible assets and goodwill, useful lives for amortization of assets and liabilities including intangible assets, and determination of fair value for equity-based transactions,.Financial results as determined by actual events could differ from those estimates. Principles of consolidation The consolidated financial statements include the financial statements of the Company and all its majority-owned subsidiaries.All significant intercompany transactions and balances have been eliminated on consolidation. Foreign currency translation The CIBT subsidiaries in China maintain their accounting records in Chinese RMB. The functional currency of the parent company and other entities in Canada is the Canadian dollar and the Company’s reporting currency is the Canadian dollar. The Company’s self-sustaining foreign operations are translated using the current rate method. Under this method, foreign denominated assets and liabilities are translated into their Canadian dollar equivalents using foreign exchange rates that prevailed at the balance sheet date; revenues and expense items are translated at the rates which approximate those in effect on the date of the transactions; and the resulting gains and losses from translation are accumulated in other comprehensive income (loss). An appropriate portion of the exchange gains and losses accumulated in other comprehensive income (loss) will be included in the determination of operating results for the period when there is a reduction in the net investment in the self sustaining operation. The Company follows the temporal method of accounting for the translation of foreign currency transactions into Canadian dollars. Foreign currency denominated monetary assets and liabilities are translated at the rate of exchange in effect at the balance sheet date. Revenue and expense items in foreign currencies are translated at the rate of exchange in effect when the transactions occur. Exchange gains and losses recognized on foreign currency transactions and the translation of foreign currency balances at the balance sheet date are included in the determination of income (loss) for the period. Cash equivalents The Company considers only those investments that are highly liquid, readily convertible to cash with original maturities of three months or less at date of purchase as cash equivalents. Restricted cash Restricted cash represents Canadian dollar deposits in bank as collateral for the credit cards used in business operations. 7 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Marketable securities Marketable securities consist of common shares of NextMart Inc. (previously Sun New Media Inc.) (“NextMart”), whose common shares are traded in the public equity markets.For all periods presented, the Company’s interest in NextMart does not represent a position of control or significant influence.This is classified as available for sale investment. Inventory Inventories, which primarily consists of printed books and other education materials, are valued at the lower of cost and net realizable value, with cost being determined on a weighted average basis. Property and equipment Property and equipment are recorded at cost.Amortization is provided over the estimated useful lives of assets as follows: ● Leasehold improvements – straight-line over the lesser of five years and remaining lease term; ● Furniture and equipment – 20% declining balance; ● Computer equipment – 20% - 30% declining balance. The carrying value of property and equipment is reviewed for impairment whenever changes in events or circumstances indicate the recoverable value may be less than the carrying amount.Determination of whether impairment of property and equipment has occurred is based on undiscounted future net cash flows expected to be recovered from specific assets or groups of assets through use or future disposition.Impairment charges, when indicated, are charged to operations in the reporting period in which determination of impairment is made by management.The impairment charge is calculated by the excess of the carrying value over its fair value, with fair value being determined using a discounted cash flow analysis. The recognized impairment loss of $128,526 (2010 - $Nil) on property and equipment on August 31, 2011 in Note 7. Curriculum development costs The Company capitalizes direct costs incurred in developing programs and curriculums for new courses as intangible assets with finite life.These costs are amortized to direct educational cost on a straight-line basis over the expected life of the course (ranging from three months to 48 months) upon commencement of the new courses.Costs relating to the ongoing development and maintenance of existing courses are expensed as incurred. Deferred offering costs The Company capitalizes direct costs incurred in connection with proposed private debt financings and public equity market financings.Offering costs in connection with private debt financings are offset against the proceeds of the financing and amortized using the effective interest method.Offering costs in connection with public equity market financings are offset against the proceeds of the financing and share capital is recorded net of offering costs.Previously capitalized amounts are charged to operations if the financing is not completed. Intangible assets The Company’s finite life and indefinite life intangible assets are recorded at their cost which, for intangible assets acquired in business combinations, represents the acquisition date fair value. Indefinite life intangible assets, which include accreditations, brand and trade names, and Chinese university partnership contracts are not subject to amortization and are tested for impairment annually or when indicated by changes in events or circumstances.An impairment of an indefinite life intangible asset is recorded when, and to the extent that, the carrying value of an indefinite life intangible asset exceeds the fair value of the related indefinite life intangible asset with fair values of the indefinite life intangible assets being determined pursuant to generally accepted valuation methodologies. Finite life intangible assets, which include curriculum access contracts, internally developed curriculum, and foreign university cooperating agreements are carried at cost less accumulated amortization and impairments.Amortization is calculated over periods ranging from one to fifteen years on a straight-line basis, being their estimated useful lives.Finite life intangible assets are tested for impairment when events or changes in circumstances indicate that the carrying value may not be recoverable through future undiscounted net cash flows from the use or disposal of the related finite life intangible asset. The Company recognized an impairment loss of $2,287,905 (2010 –$ 2,000,000) on other indefinite life intangible assets for the years ended August 31, 2011 in Note 8. 8 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Goodwill Goodwill is the residual amount that results when the purchase price of an acquired business exceeds the sum of the amounts allocated to the identifiable assets acquired, less liabilities assumed, based on their fair values.Goodwill is allocated as of the date of the business combination to the Company’s reporting units that are expected to benefit from the synergies of the business combination.When the net of the amounts assigned to identifiable net assets exceeds the cost of the purchase (“negative goodwill”), the excess is eliminated, to the extent possible, by a pro-rata allocation to certain non-current assets, with the balance presented as an extraordinary gain.Goodwill is not amortized and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.Specifically, goodwill impairment is determined using a two-step process. The first step compares the fair values of each reporting unit to its carrying amount, including goodwill.If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill. An impairment loss is recognized for any excess in the carrying value of goodwill over the implied fair value of goodwill. Estimating fair value is performed by utilizing various valuation techniques, with the primary technique being a discounted cash flow.The Company performs the annual impairment tests on August 31 of each year. The Company recognized an impairment loss of $3,481,347 (2010 – Nil) on goodwill for the years ended August 31, 2011 in Note 9. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the risks and rewards of ownership pass to the purchaser, the selling price is fixed or determinable, and collectability is reasonably assured.The primary sources of the Company’s revenues are as follows: (a) Educational programs and services The educational programs and services consist of tuition fee (net of discounts) on course offerings by CIBT, SSDC and KGIC. Tuition is generally paid in advance and is initially recorded as deferred revenue. Tuition revenue for educational programs and services is recognized proportionately as the instructions are delivered, and is reported net of scholarships, business taxes and related surcharges, and tuition refunds. Students are entitled to a short term course trial period which commences on the date the course begins. Tuition refunds are provided to students if they decide within the trial period that they no longer want to take the course. Tuition refunds have been insignificant in fiscal years. After the trial period, if a student withdraws from a class, usually no refunds will be provided and any collected but unearned portion of the fee is recognized at that time. (b) Revenue sharing arrangement with education service providers One of the Company’s subsidiaries, CIBT, has entered into numerous educational delivery agreements with various educational service providers whereby a portion of the tuition fees, net of discounts, are paid to these educational service providers for the provision of facilities and/or teaching staff.For the majority of these revenue sharing arrangements, CIBT is considered the primary obligor and accordingly records the tuition fee revenues on a gross basis and the portion paid to the educational service providers is included in direct educational costs. Stock-based compensation The Company grants stock options to certain directors and employees to acquire shares in the common stock of the Company in accordance with the terms of the Company’s stock option plan.When stock options are issued, the Company records the estimated fair value of the stock-based compensation awards as an expense over the requisite service period with a corresponding credit to contributed surplus.Fair values have been determined using the Black-Scholes option pricing model. Agency fees For language programs in KGIC and SSDC, the Company engages a network of agents in foreign countries, who recruit international students to attend the Company’s programs in Canada.The Company expenses agency costs as incurred as direct costs, while tuition revenues are recognized over the instruction period. Such expenses are classified as part of the General & Administrative expenses (Note 21), 9 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Income taxes The Company follows the liability method of tax allocation.Under this method, future tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities, and measured using the substantively enacted tax rates and laws in effect when the differences are expected to reverse.In the case of unused tax losses, income tax reductions, and certain items that have a tax basis but cannot be identified with an asset or liability on the balance sheet, the recognition of future income tax assets is determined by reference to the more likely than not realization of future income tax reductions. Earnings per share Basic earnings per share figures have been calculated by dividing net income (loss) by the weighted monthly average number of shares outstanding during the respective periods.The Company follows the treasury stock method for determining diluted earnings per share.This method assumes that proceeds received from in-the-money stock options and share purchase warrants are used to repurchase common shares at the average prevailing market rate during the reporting period.Anti-dilutive stock options and share purchase warrants are not considered in computing diluted earnings per share.The treasury shares are excluded from the calculation of earnings per share. Comprehensive Income (loss) Comprehensive income (loss) includes both net income(loss) and other comprehensive income (loss).Other comprehensive income (loss) includes realized and unrealized gains and losses on available-for-sale investments, and foreign currency gains and losses relating to translation of self-sustaining foreign operations. Financial Instruments The following is a summary of the classes of financial instruments included in the Company’s consolidated balance sheet as well as their designation by the Company: Balance sheet item Classification Measurement basis Cash and cash equivalents Held-for-trading Fair value Marketable securities Available-for-sale Fair value Accounts receivable Due from related parties Loans and receivables Loans and receivables Amortized cost Amortized cost Accounts payable and accrued liabilities Other liabilities Amortized cost Long-term debt Other liabilities Amortized cost Due to related parties Other liabilities Amortized cost Changes in fair value for held-for-trading financial instruments are recognized in net income (loss) for the period.Changes in fair value that remain unrealized for available-for-sale financial instruments are recorded in other comprehensive income until realized or determined to be impaired at which time the gain, loss or impairment is recognized in net income (loss) for the period. The Company accounts for transaction costs directly attributable to the acquisition or issue of a financial asset or financial liability as follows: ●For financial assets or liabilities classified as held for trading, all transaction costs are immediately charged to operations. ●For all other financial assets or liabilities, all transactions costs are added to the carrying amount on initial classification. Subsequently, amounts are subject to either effective interest amortization or fair market value adjustments. 10 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Financial Instruments (cont’d) The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value.Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities.Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts, and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means.Level 3 inputs are unobservable (supported by little or no market activity).The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.In assessing the fair value of a particular contract, the market participant would consider the credit risk of the counterparty to the contract. Non-controlling interests Non-controlling interests exist in less than wholly-owned subsidiaries and divisions of the Company and represent the outside interests’ share in the carrying values and operations of the subsidiaries and divisions.As of August 31, 2011 and 2010, the non-controlling interests were as follows: Subsidiary / division Non-controlling interest % Beihai College 40.00 % Sprott-Shaw Degree College Corp. – Surrey Campus 33.33 % Irix Design Group Inc. 49.00 % Future accounting standards In February 2008, the Canadian Accounting Standards Board confirmed fiscal years beginning on or after January 1, 2011 as the date that IFRS will replace Canadian GAAP for publicly accountable enterprises, with a transition date one year earlier. Earlier adoption is permitted. The Company will issue its first IFRS annual consolidated financial statements for the fiscal year ending August 31, 2012, with restatement of comparative balance sheets as at August 31, 2011 and September 1, 2011 and statement of earnings for the year ended August 31, 2011. During the year ending August 31, 2012, the Company will issue interim consolidated IFRS financial statements prepared in accordance with IAS 34 – Interim Financial Reporting for the periods ending November 30, 2011, February 29, 2012 and May 31, 2012, with restatement of comparative balance sheets as at December 31, 2010 and January 1, 2010 and statements of earnings for the comparative periods presented. NOTE 3 – ACQUISITIONS AND DISPOSALS a)KGIC Language College Corp. On March 15, 2010, the Company, through its newly incorporated wholly-owned subsidiary KGIC Language College Corp. (“KGIC”), completed the acquisition of KGIC Education Group Inc.The Company acquired, through KGIC (a newly incorporated wholly owned subsidiary of the Company), the primary assets and liabilities used in the operation of the KGIC group of schools (the “KGIC Assets”).The KGIC Assets will enable the Company to continue to operate the newly acquired business (the “KGIC Business”) which consists of English language training schools.KGIC’s existing management team will continue to operate KGIC under an executive management contract.KGIC operates private English language training schools and business colleges in Canada, with seven campuses in Canada, as well as training centres and branch offices in China, Brazil, Japan, Korea, Taiwan and Mexico. As consideration, the final purchase price of $3,817,497 was paid by the Company to the selling parties during the year ended August 31, 2010 and 2011. In addition, the Company incurred transaction costs of $279,062. The Company has agreed to pay a maximum of $3,917,810 of further consideration which will be paid and recognized upon the achievement of the following net revenue and EBITDA (earnings before interest, taxes, depreciation and amortization) milestones by the KGIC Business: 11 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) a)KGIC Language College Corp. (cont’d) (a) up to $958,905 in cash if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (b) up to $958,905 in value of the Company’s shares if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (c) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $18,200,000 and the EBITDA of the KGIC Business exceeds $2,000,000 for the period March 1, 2011 to February 29, 2012, such amount to be calculated according to a formula which is based upon the excess; and (d) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $23,000,000 and the EBITDA of the KGIC Business exceeds $3,450,000 for the period March 1, 2012 to February 28, 2013, such amount to be calculated according to a formula which is based upon the excess. Based on the results of operations for the KGIC Business for the period March 16, 2010 to August 31, 2011, it is unlikely that the Company will be paying further consideration under items (a) and (b) above since all the milestones were not achieved by the KGIC Business for the period ended August 31, 2011. The acquisition of KGIC, a business, has been accounted for using the purchase method with the preliminary fair value of the assets acquired and liabilities assumed on the acquisition date being as follows: Fair Value of Assets Acquired Cash $ Accounts receivable Inventory Prepaids and other current assets Property and equipment Intangible assets subject to amortization Intangible assets not subject to amortization Goodwill Accounts payable and accrued liabilities ) Deferred revenue ) Net assets acquired equal to purchase price $ Consideration comprised of: Cash $ Acquisition costs Total consideration $ b)Sprott-Shaw Degree College Corp. Effective December 17, 2007, the Company acquired, through SSDC (a newly incorporated wholly owned subsidiary of the Company), the primary assets and liabilities used in the operation of the Sprott-Shaw Community College group of schools (the “SSCC Assets”). During the year ended August 31, 2exceeded the milestone thresholds in the original purchase agreement resulting in an additional purchase price payable of $386,333 which has been accrued and recorded as an accrued liability as at August 31, 2010 resulting in a corresponding increase in the original amount of goodwill attributed to the business combination. Subsequent to August 31, 2010, SSDC is not subject to any future performance contingency. 12 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) c)Concordia Career College / Modus International Language Institute On September 4, 2008, the Company acquired the primary assets and liabilities used in the operation of Concordia Career College and Modus International Language Institute (collectively “Concordia Group” and the “Concordia Group Assets”).The operations of the Concordia Group have been integrated with SSDC’s operations in Canada.As consideration the Company agreed to pay a maximum of $150,000 to the vendors within 18 months after the close of the transaction if certain gross revenue and net profit targets were met by the Concordia Group within the 18 month period ending March 4, 2010. During the year ended August 31, 2010, the Company came to an agreement with the vendors and paid a total of $60,000 of purchase consideration resulting in a corresponding increase in goodwill. NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following at August 31, 2011 and 2010: August 31, August 31, Trade receivables $ $ Less: allowance for bad debts ) ) KGIC purchase price adjustment receivable - Other - $ $ Allowance for Bad Debts Changes in the allowance for bad debts were as follows: August 31, 2011 August 31, 2010 Beginning balance $ ) $ ) Charge during the year ) ) Written-off during the year Ending balance $ ) $ ) 13 CIBT EDUCATION GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2011 NOTE 5 – MARKETABLE SECURITIES At August 31, 2011 and 2010, marketable securities consist of 5,862,824 common shares, representing approximately 7% of NextMart Inc. (previously Sun New Media Inc., and formerly SEG) (“NextMart”).The Company has determined that the market value of the securities were permanently impaired therefore, during the year ended August 31, 2011 and 2010, the Company recorded a loss in connection with the impairment of the carrying value of the shares available-for-sale of $60,000 and $127,229, respectively. The components of the Company’s investment in NextMart and the market price of the NextMart shares are as follows: August 31, 2011 August 31, 2010 Number of Shares Carrying Value Number of Shares Carrying Value Available-for-sale securities $
